DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on February 24, 2021, wherein Claims 1-13 were amended. The drawing objection and 112(b) rejections made in the previous office action have been withdrawn, in view of the amended claims.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Davis on March 23, 2021 (Authorization received, March 24, 2021).
The application has been amended as follows: 
Claim 6, lines 6-7: - - the plate is immobilized on the tool 

Claim 10, line 2: - - during at least one of the first step and the third step, [[the]] a surface - -

Claim 10, lines 3-4: - - condition of the first chamfer or the second chamfer is checked 
Claim 11, line 2: - - a plurality of the crystals - -






Allowable Subject Matter
Claim 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest art of record, McCormick, in view of Oshino, teaches a method of cutting watch crystals as described in the previews office action, however McCormick alone or in combination with Oshino does not teach suggest, or make obvious the combination of both forming a cut line and making a machined recess on the first side or turning over and marking at least one of the first chamfer and the machined recess, as required by the claim, in combination with the additional elements of the claim, Examiner interpreting “marking” as analogous to locating or referencing. 
Claims 2-13 are allowable as being dependent from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        




/BRIAN D KELLER/Primary Examiner, Art Unit 3723